       Case
        Case1:00-cv-01898-VSB
             1:00-cv-01898-VSB Document
                                Document4597-1
                                         4601 Filed
                                               Filed12/28/20
                                                     12/03/20 Page
                                                               Page11ofof11



         December 28
Dated: ___________________, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In Re: Methyl Tertiary Butyl Ether               Master File No. 1:00 – 1898
 (“MTBE”) Products Liability Litigation            MDL 1358 (VSB)
                                                   M21-88
 This document relates to:
                                                   Civil Action
 Commonwealth of Puerto Rico v.
 Shell Oil, et al.,
 USDC-SDNY Civ. No. 07-10470(VSB)
 USDC-PR Civ. No. 07-01505 (CCC)

 Commonwealth of Puerto Rico v.
 Shell Oil, et al.,
 USDC-SDNY Civ. No. 14-01014 (VSB)
 USDC-PR Civ. No. 13-01678 (ADC)

                                       [Proposed] ORDER

       Having considered the recently filed Joint Motion for Voluntary Dismissal With
Prejudice Under Fed. R. Civ. P. 41(a)(2) as to Total Petroleum Puerto Rico Corp. it is hereby:

       ORDERED Total Petroleum Puerto Rico Corp. is dismissed with prejudice pursuant to
Federal Rule of Civil Procedure 41(a)(2), and, there being no just reason for delay the Clerk of
Court is directed to enter final judgment dismissing all claims against that defendant in case nos.
07 Civ. 10470 and 14 Civ. 01014. Each Party to bear its own costs.


                                                             SO ORDERED:


                                                             Vernon S. Broderick
                                                             U.S.D.J.

Dated: New York, New York

                December 28
               __________________, 2020
